Case 0:21-cv-60470-XXXX Document 1 Entered on FLSD Docket 03/01/2021 Page 1 of 7




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA



  LAURIE McGENNIS,

                  Plaintiff,
                                                            Case No:
  v.

  SEDGWICK CLAIMS MANAGEMENT
  SERVICES, INC.,



              Defendant,
  _______________________________________/

                                          COMPLAINT


                  Plaintiff, Laurie McGennis, sues Defendant, Sedgwick Claims Management

  Services, Inc., and states:

                                               COUNT I
                                 (Fair Labor Standards Act - Overtime)

                  1. This is an action for damages and equitable relief and is brought pursuant to the

  overtime provisions of the Fair Labor Standards Act, as amended, 29 U.S.C. 201, et. seq.

                  2. The Court has jurisdiction of this action because it arises under the laws of the

  United States (28 U.S.C.1331).

                  3. Plaintiff, Laurie McGennis, was and is a citizen and resident of the Southern

  District of Florida.

                  4. Defendant, Sedgwick Claims Management Services, Inc., (“Sedgwick”) is a

  foreign corporation and licensed to do business in Florida. That Defendant does business in the
Case 0:21-cv-60470-XXXX Document 1 Entered on FLSD Docket 03/01/2021 Page 2 of 7




  Southern District of Florida. More specifically, the Defendant offers insurance claims

  administration services and has employees, including the Plaintiff, who handled goods or

  materials, including the services offered by the Defendant that have moved in, or were produced

  for commerce. Those goods and materials included but were not limited to the services the

  Defendant provided, reports furnished to clients, and the computers and related and equipment

  utilized in the Defendants operations.

                  5. At times material to this action, Sedgwick had a gross annual income in excess

  of five hundred thousand ($500,000.00) dollars per annum.

                  6. For the reasons set forth above, Sedgwick, was an enterprise engaged in

  commerce within the meaning of 29 U.S.C. 203(s)(1).

                  7. Venue is proper in the Southern District of Florida because it is the district in

  which the Plaintiff resides and the events giving rise to the claims occurred. In addition, it is a

  district in which Defendant reside within the meaning of 28 U.S.C. 1391( c ).

                  8. All conditions precedent to the bringing of the claims asserted herein have

  occurred.

                  9. Ms. McGennis has been employed by Sedgwick, first as a Litigation

  Consultant then a Claims Examiner, since March 14, 2016. In her current Claims Examiner

  position, which she has held since November 25, 2019, her duties have been predominantly

  clerical in nature. With respect to the employment described above, Ms. McGennis, was an

  employee and Sedgwick, her employer as defined in 29 U.S.C. 203(e) and 29 U.S.C. 203 (d)

  respectively.



         10. During the course of her employment, Ms. McGennis was consistently required to,
Case 0:21-cv-60470-XXXX Document 1 Entered on FLSD Docket 03/01/2021 Page 3 of 7




  and did, work in excess of forty (40) hours per week. Typically, her workday was twelve (12)

  hours. Ms. McGennis worked the above hours with the knowledge of the Defendant.

                11. The hours worked notwithstanding, during the course of her employment, Ms.

  McGennis was paid a weekly salary regardless of the number of hours worked.

                12. At no time was Ms. McGennis paid time and one half for those hours worked

  in excess of forty (40) hours per week as required by 29 U.S.C. 207.

                13. As a direct and proximate result of the conduct described above, Ms. McGennis

  has been damaged.

                14. The conduct of the Defendant in refusing to comply with the requirements of

  the Fair Labor Standards Act was willful.

                15. Ms. McGennis has been required to retain the undersigned counsel to represent

  her in this action and is obligated to pay a reasonable fee for serviced rendered.

                  WHEREFORE, Plaintiff requests this Court:

                   (A). Enter judgment against the Defendant for damages together with interest

  and statutory penalties.

                    (B). Award the Plaintiff her costs and attorney=s fees.

                    ( C). Grant such further and additional relief as may be appropriate.

                                              COUNT II
                                            (Equal Pay Act)


                  Plaintiff, Laurie McGennis, sues Defendant, Sedgwick Claims Management

  Services, Inc., and states:



                  1. This is an action for damages and equitable relief and is brought pursuant to the
Case 0:21-cv-60470-XXXX Document 1 Entered on FLSD Docket 03/01/2021 Page 4 of 7




  Equal Pay Act, 29 U.S.C. 206(d)(1).

                  2. The Court has jurisdiction of this action because it arises under the laws of the

  United States (28 U.S.C.1331).

                  3. Plaintiff, Laurie McGennis, was and is a citizen and resident of the Southern

  District of Florida.

                  4. Defendant, Sedgwick is a foreign corporation and licensed to do business in

  Florida. That Defendant does business in the Southern District of Florida. More specifically, the

  Defendant offers insurance claims administration services and has employees, including the

  Plaintiff, who handled goods or materials, including the services offered by the Defendant that

  have moved in, or were produced for commerce. Those goods and materials included but were

  not limited to the services the Defendant provided, reports furnished to clients, and the

  computers and related and equipment utilized in the Defendant=s operations.

                  5. At times material to this action, Sedgwick had a gross annual income in excess

  of five hundred thousand ($500,000.00) dollars per annum.

                  6. For the reasons set forth above, Sedgwick, was an enterprise engaged in

  commerce within the meaning of 29 U.S.C. 203(s)(1).

                  7. Venue is proper in the Southern District of Florida because it is the district in

  which the Plaintiff resides and the events giving rise to the claims occurred. In addition, it is a

  district in which Defendant reside within the meaning of 28 U.S.C. 1391( c ).

                  8. All conditions precedent to the bringing of the claims asserted herein have

  occurred.



                  9. Ms. McGennis has been employed by Sedgwick as a Litigation Consultant or
Case 0:21-cv-60470-XXXX Document 1 Entered on FLSD Docket 03/01/2021 Page 5 of 7




  Claims Examiner from approximately March 14, 2016. During that time, including the time

  which she held the Litigation Consultant position, from March 14, 2016 to November 25, 2019,

  she received less in the way of pay than male employees for equal work on a job which required

  equal skill, effort, and responsibility, and which was performed under similar working conditions

  in violation of 29 U.S.C. 29 U.S.C. 206(d)(1).

                  As a direct and proximate result of the Defendant’s violation of the law, Ms.

  McGennis has been damaged.

                  WHEREFORE, Plaintiff requests this Court:

                   (A). Enter judgment against the Defendant for damages together with interest

  and statutory penalties.

                    (B). Award the Plaintiff her costs and attorney’s fees.

                    ( C). Grant such further and additional relief as may be appropriate.

                                                COUNT III
                                (Title VII - Discrimination Because of Sex)


                  Plaintiff, Laurie McGennis, sues Defendant, Sedgwick Claims Management

  Services, Inc., and states:

                  1. This is an action for damages and equitable relief and is brought pursuant to the

  Civil Rights Act of 1964, 42 U.S.C. 2000e, et. seq.

                  2. The Court has jurisdiction of this action because it arises under the laws of the

  United States (28 U.S.C.1331).

                  3. Plaintiff, Laurie McGennis, was and is a citizen and resident of the Southern

  District of Florida.

                  4. Defendant, Sedgwick, is a person within the meaning of 42 U.S.C. 2000e(a)
Case 0:21-cv-60470-XXXX Document 1 Entered on FLSD Docket 03/01/2021 Page 6 of 7




  and is engaged in an industry affecting commerce, specifically the provision of insurance claims

  administration services nationwide. At all times material has employed the requisite number of

  employees within the meaning of 42 U.S.C. 2000e(b).

                 5. At all times material, Ms. McGennis was an employee of the Defendant as the

  term employee is defined in 42 U.S.C. 2000e(f).

                 6. All conditions precedent to the bringing of this action, including filing with the

  E.E.O.C., and the latter’s issuance of a determination letter have occurred.

                 7. During the course of her employment, Ms. McGennis received less than male

  employees in terms of compensation and the other terms and conditions and privileges of

  employment because of sex. Further, the Defendant limited Ms. McGennis in ways which

  would deprive or tend to deprive her of employment opportunities and otherwise adversely affect

  her status as an employee, because of her sex. Among other things, the Defendant paid Ms.

  McGennis less than male employees having the same or substantially similar positions, showed

  preference to males in regard to retention on the account where Ms. McGennis worked from

  March 14, 2016 to November 25, 2019, in violation of its own internal policies and procedures,

  and in the process deprived the Plaintiff of other opportunities such as additional time off and

  participation in continuing education seminars and events enjoyed on that account. She was also

  subjected to considerable stress and embarrassment regarding a forced transfer from the account

  where she had worked and showed good performance for nearly four years, from March 14,

  2016 to November 25, 2019; no males on the account were treated in a similar fashion.

                 8. As a direct and proximate result of the Defendants violation of the law, Ms.

  McGennis has been damaged.

                 9. Defendant’s conduct was intentional and deliberate and persisted despite
Case 0:21-cv-60470-XXXX Document 1 Entered on FLSD Docket 03/01/2021 Page 7 of 7




  internal complaints and a complaint to the E.E.O.C.

                 WHEREFORE, Plaintiff requests this Court:

                  (A). Enter judgment against the Defendant for compensatory and punitive

  damages together with interest.

                   (B). Order Plaintiff to be reinstated in a position with comparable pay and

  benefits to the one she held prior to the Defendant’s actions described above.

                  ( C). Award the Plaintiff her costs and attorney’s fees.

                  (D). Grant such further and additional relief as may be appropriate.



                 PLAINTIFF DEMANDS TRIAL BY JURY ON ALL CLAIMS




                                             /s/Philip Michael Cullen, III
                                             PHILIP MICHAEL CULLEN, III
                                             Attorney at Law B Chartered
                                             Fla. Bar No: 167853
                                             621 South Federal Highway, Suite Four
                                             Fort Lauderdale, Florida 33301
                                             Telephone: (954) 462-0600
                                             Facsimile: (954) 462-1717
                                             e-mail: CULLENIII@aol.com
